DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vijay Kumar on 3/17/2022.
 
The application has been amended as follows: 
With regard to claim 36: At the end of line 9, after “an interior portion of the hot box” and before the semicolon, insert --, the hot box having a width dimension defining a width axis and a length dimension defining a length axis--.
In lines 12-13, replace “(i) a first portion extending in a vertical direction along the width axis,” with --(i) a first portion extending vertically adjacent each of the opposing sidewalls of the hot box and along the width axis over the hot box,--.

With regard to claim 47: In line 2, replace “a perimeter” with --a perimeter of the second portion--.

With regard to claim 50: In line 2, replace “a perimeter” with --a perimeter of the second portion--.

With regard to claim 52: At the end of line 7, after “an interior portion of the hot box” and before the semicolon, insert --, the hot box having a width dimension defining a width axis and a length dimension defining a length axis--.
In lines 10-11, replace “(i) a first portion extending in a vertical direction along the width axis,” with --(i) a first portion extending vertically adjacent each of the opposing sidewalls of the hot box and along the width axis over the hot box,--.

Allowable Subject Matter
Claims 26, 27, 33-37, 43-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a cooling system for cooling a hot car in a coke production plant, the cooling system comprising a fluid distribution system positioned over the hot box and configured to receive a cooling fluid from a fluid source, the fluid distribution system comprising supply piping having (i) a first portion extending vertically adjacent each of the opposing sidewalls of the hot box and along the width axis over the hot box.
The closest prior art of record is Osbourn (US 469,867) as described in the 102 rejections of claims 26 and 36 set forth in the Final Rejection mailed 8/9/2021.
Osbourn fails to teach or suggest a fluid distribution system comprising supply piping having (i) a first portion extending vertically adjacent each of the opposing sidewalls of the hot box and along the width axis over the hot box. There is no prior art of record which cures the deficiencies of Osbourn.
In view of the above, independent claims 26, 36, and 52 and their dependents are novel and non-obvious over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772